DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/28/2019, 09/21/2020, and 12/10/2020, are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 42-44, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JEON et al. (US 2019/0369799 A1), hereinafter referenced as JEON.

Regarding claim 42, JEON teaches an electronic device (Fig. 1A-C, #100 called an mobile terminal. Paragraph [0026]), comprising: a touch screen (Fig. 1A-C, #151 called a display unit. Paragraph [0031]-JEON discloses the display unit #151 may have an inter-layered structure or an integrated structure with a touch sensor in order to facilitate a touch screen.  The touch screen may function as the user input unit #123 which provides an input interface between the mobile terminal #100 and the user and simultaneously provide an output interface between the mobile terminal #100 and a user.) configured to display screen information (Fig. 1A-C. Paragraph [0087]-JEON discloses the display unit #151 is shown located on the front side of the terminal body to output information.  As illustrated, a window #151a of the display unit #151 may be mounted to the front case #101 to form the front surface of the terminal body together with the front case #101.) and receive a touch input at a first sensing resolution (Fig. 1A-C and Fig. 2A-C. Paragraph [0006]-JEON discloses the touch screen may be provided with a touch sensing module for receiving a touch input at a first resolution in the touch receiving mode. Further in paragraph [0150]-JEON discloses the second area A2 detects the touch input at the first sensing resolution by the first and second sensing line sections #311a, #312a..), wherein the touch screen includes a plurality of electrode lines intersecting with each other (Fig. 3A-C, #311a and #312a, called a first and second touch sensing lines respectively along with #311b, and #312b called a first and second dummy lines respectively. Paragraph [0149]-JEON discloses a plurality of electrode lines included in each of the first and second sensing line sections #311a, #312a in the second area A2 is electrically connected to each other to form one single sensing line.  The plurality of first and second sensing line sections #311a, #312a is electrically connected to a circuit board, and the plurality of first and second dummy line sections #311b, #312b is not electrically connected to a circuit board.  That is, a touch input is not detected by the first and second dummy line sections 311b, 312b. (wherein the second sensing lines #312a extended in one direction perpendicular to the first sensing lines #311a.).) and a touch sensing module (Fig. 3A-C, #181a-b called a first and second circuit board. Paragraph [0154]) including first and second switches connected to the plurality of electrode lines, respectively (Fig. 3A-C, #411, and #412, called first and second switches. Paragraph [0156]-JEON discloses a plurality of electrode lines of the first and second sensing line sections #311a, #312a included in the first area A1 is connected to a first switch #411 and a second switch #412, respectively.  One of the first and second switches #411, #412 is selectively connected or disconnected.  Each of the plurality of electrode lines is connected to the first circuit board #181a or the second circuit board #181b by the first switch #411 or the second switch #412.  The second sensing line section #312a of the second area A2 adjacent to the first area A1 is connected to a fourth switch #414 so as to connect the second sensing line section #312a to the second circuit board 181b.. Paragraph [0127]-SEOL discloses the plurality of first lines 232a implemented as a single sensing line are connected to a second circuit board #181b to sense a signal. Please also read paragraph [0158]); and a controller (Fig. 1A-C, #180 called a controller. Paragraph [0034]) configured to: execute a specific function based on the touch input (Fig. 4A-D. Paragraph [0169]-JEON discloses in a screen lock state of the mobile terminal, a touch input on the first area A1 is detected at the first sensing resolution (S21).  The controller #180 changes a sensing resolution of the first area A1 to the second sensing resolution based on the touch input (S22).), and control at least part of the plurality of switches to change the first sensing resolution to a higher second sensing resolution (Fig. 3A-C. Paragraph [0173]-JEON discloses when the touch input is received by the first area A1, the controller #180 changes the sensing resolution of the touch sensing module to the second sensing resolution so as to be switched to the fingerprint sensing mode, and controls the touch sensing module so that fingerprint information of a finger making contact with the first area A1 is acquired (S23).  In this case, the second area A2 may receive a touch input. Further in paragraph [0163-0164]-JEON discloses the controller may form a sensing line for sensing the touch input at the first sensing resolution by grouping a plurality of electrode lines included in the second area A2 by the first switch #411. In the fingerprint sensing mode, the controller may connect the first switch #411 to the second electrode line (312') while obtaining fingerprint information in the first area A1 at the second sensing resolution.  In this case, however, the controller ignores a touch input applied to the third area A3. Wherein in paragraph [0006]-JEON discloses the controller may change the first sensing resolution of the first area to a higher second sensing resolution so as to acquire the fingerprint information in the touch receiving mode), based on a specific command input while the touch input is being applied, so that a fingerprint of a finger making contact with one area is detected (Fig. 4A. Paragraph [0173-0174]). 
 
Regarding claim 43, JEON teaches the electronic device of claim 42, JEON further teaches wherein the plurality of electrode lines connected to the first switches are grouped into a plurality of respective sensing electrode lines when the touch sensing module has the first sensing resolution (Fig. 3A-C. Paragraph [057-0158]-JEON discloses the fourth switch #414 connects the second sensing line section #312a to the second circuit board #181b in a touch receiving mode in which the touch input is detected at the first sensing resolution. In the touch receiving mode, the controller controls to connect each of the plurality of first and second electrode lines included in the first and second sensing line sections #311a, #312a to the second circuit board #181b by the first switch #411.  The plurality of electrode lines of the first and second sensing line sections #311a, #312a connected to the first switch #411 is grouped into one sensing line so as to be electrically connected to the second circuit board #181b.  Part of the second sensing line section #312a included in the first area A1 may be connected to part of the second sensing line section #312a included in the second area A2 to form one single sensing line.  For example, a plurality of electrode lines connected by the first switch #411 in the first area A1 is connected to electrode lines connected by the fourth switch #414 in the second area A2 so as to be connected to the second circuit board #181b as one sensing line. Please also read paragraph [0159]).  

Regarding claim 44, JEON teaches the electronic device of claim 42, JEON further teaches further comprising: a plurality of grouping switches (Fig. 3A-C, #411, #412, #413, and #414 called a first, second, third, and fourth switches. Paragraph [0156 and 0162]) configured to connect the plurality of grouped sensing electrode lines to a single sensing electrode line, in a touch input mode (Fig. 3A-C. Paragraph [057-0158]-JEON discloses the fourth switch #414 connects the second sensing line section #312a to the second circuit board #181b in a touch receiving mode in which the touch input is detected at the first sensing resolution. In the touch receiving mode, the controller controls to connect each of the plurality of first and second electrode lines included in the first and second sensing line sections #311a, #312a to the second circuit board #181b by the first switch #411.  The plurality of electrode lines of the first and second sensing line sections #311a, #312a connected to the first switch #411 is grouped into one sensing line so as to be electrically connected to the second circuit board #181b.  Part of the second sensing line section #312a included in the first area A1 may be connected to part of the second sensing line section #312a included in the second area A2 to form one single sensing line.  For example, a plurality of electrode lines connected by the first switch #411 in the first area A1 is connected to electrode lines connected by the fourth switch #414 in the second area A2 so as to be connected to the second circuit board #181b as one sensing line. Please also read paragraph [0159]).  
  
Allowable Subject Matter
Claim 26 an independent claim along with its dependent claims 27-41 are allowed because independent claim 26 comprises of allowable subject matter. 

The following is a statement of reasons for the indication of allowable subject matter:  

With regards to independent claim 26, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
Regarding claim 26, the prior arts fail to explicitly teach, 
in response to the received touch input having the touch pressure equal to or above the predetermined pressure, control the second switches to connect respective first and second electrode lines corresponding to the touch area of the touch input to change a first sensing resolution of the touch area to a second sensing resolution higher than the first sensing resolution as claimed in claim 26.



 Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	KIM et al. (US 2018/0348949 A1)- A touch controller for driving a touch screen including a touch sensing array and a fingerprint sensing array, the touch controller including a processor configured to: generate first touch data from a first input, on a touch sensing area of the touch screen, sensed by the touch sensing array; generate second touch data from a second input, on a fingerprint sensing area of the touch screen, sensed by at least one of the touch sensing array and the fingerprint sensing array.  ........... (Fig. 1. Abstract). 
 (b)	LEE et al. (US 2020/0175143 A1)- A terminal according to an exemplary embodiment includes: a fingerprint recognition sensor configured to acquire a fingerprint image; and a controller configured to check a security request level of a fingerprint verification request when the fingerprint verification request is received, to determine an verification level depending on the security request level, and to perform fingerprint verification in a manner corresponding to the verification level by using the fingerprint image......  ...... (Fig. 1. Abstract). 
 (c)	HAN et al. (US 20160350571 A1)- A touch sensing device comprises touch electrodes having a first resolution for sensing touch in the active area.  The touch sensing device also includes combination touch and fingerprint electrodes having a second resolution for sensing both touch and a fingerprint in the active area, the second higher than the first resolution.......  ......(Fig. 1. Abstract).
(d)	HAN et al. (US 20170024602 A1)- Disclosed is a fingerprint sensor integrated type touch screen device that includes a touch screen having at least one fingerprint & touch area and a plurality of touch areas, each touch area including Tx electrode lines of a first group crossing Rx electrode lines of the first group, and touch sensors at crossings of the Tx electrode lines of the first group and the Rx electrode lines of the first group.......  ......(Fig. 1. Abstract). 
 (e)	CHO et al. (US 20170024597 A1)- An electronic device having a fingerprint verification function is provided.  The electronic device includes a display; a touch recognition sensor pattern for recognizing a touch input on the display; a fingerprint recognition sensor pattern for recognizing a fingerprint input on the display; and a processor functionally connected to the display, the touch recognition sensor pattern and the fingerprint recognition sensor pattern........  ......(Fig. 1. Abstract). 
(e)	Su et al. (US 20160335467 A1)- A full-screen fingerprint identification method includes disposing a wire mesh on a touch panel.  The wire mesh includes a plurality of metal wires.  The metal wires are connected to a switch unit.  A fingerprint identification area is appointed on the touch panel, and a portion of the switch unit associated with the metal wires in the fingerprint identification area is turned on to make the metal wires in the fingerprint identification area conductive for fingerprint identification.........  ......(Fig. 1. Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar)) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628